Concurring Opinion by
Mr. Justice Cohen:
While I concur in the result reached by the majority, I must nevertheless disassociate myself with the views expressed in the majority opinion with respect to the abolition of the privity of contract doctrine in actions instituted for breach of warranty.
I find myself in this position because of the majority’s complete lack of judicial restraint in discuss*238ing and overturning the long adhered to and well established privity of contract requirements when the question of privity is not a proper subject for review under the procedural posture of this case.
Following the close of plaintiffs’ case on liability, counsel for Central Soya and MeMillen Feed Division moved for a nonsuit on the basis that the plaintiffs failed to establish privity of contract. The lower court refused the motion and the defendants proceeded to introduce evidence on their behalf. At the close of all of the testimony, defendants failed to move for a directed verdict or for binding instructions. The case was submitted to the trial judge for a determination and a verdict was rendered in favor of the defendants. Plaintiffs moved for a new trial which motion was denied and this appeal followed.
On plaintiffs’ appeal defendants seek to raise the propriety of the trial judge’s failure to grant defendants’ motion for a nonsuit.1 It is an elementary principle of procedure that one may not appeal from the refusal to grant a nonsuit. Wallace v. Jameson, 179 Pa. 98, 36 Atl. 142 (1897); Crawford & Moyes v. McKinney, 165 Pa. 605, 30 Atl. 1045 (1895); Scranton v. Barnes, 147 Pa. 461, 23 Atl. 777 (1892,); Wray v. Spence, 145 Pa. 399, 22 Atl. 693 (1891); Morgan v. Duquesne Borough, 29 Pa. Superior Ct. 100 (1905). Likewise, the reasons advanced in support of a motion for a nonsuit will not be considered on appeal unless the party raising such questions takes the necessary procedural steps to insure their viability. Jordan v. Sun Life Assurance Company of Canada, 366 Pa. 495, 77 A. 2d 631 (1951); Smith v. Ehler, 366 Pa. 111, 76 *239A. 2d 865 (1950); Liebendofer v. Wilson, 175 Pa. Superior Ct. 632, 107 A. 2d 133 (1954). Thus the appeal is not from the refusal to grant a nonsuit, hut rather is an appeal from a refusal to grant a motion for a directed verdict or a motion for a judgment n.o.v. Here no such steps were taken. The record fails to indicate that defendants after initially moving for a nonsuit took any further steps at the close of all the testimony to preserve their right to argue at least.the reasons for the lower court’s alleged error in refusing the nonsuit.
The cases are quite clear that once a defendant has elected to offer evidence, it is highly improper for a court to enter a compulsory nonsuit. At the moment defendant introduces testimony, any right to an entry of a compulsory nonsuit ceases to exist. See Act of March 11, 1875, P. L. 6, 12 P.S. §645; Jordan v. Sun Life Assurance Company of Canada, supra; Smith v. Ehler, supra; and Liebendofer v. Wilson, supra.
Since no appeal lies from the refusal to grant a motion for a nonsuit, defendants cannot he heard to raise any issue concerning the propriety of that refusal. If defendants were the recipients of an adverse verdict by the trial judge, it goes without saying that they would be precluded from raising on appeal the failure of the court below to grant the nonsuit. Therefore, it is somewhat inconceivable that as defendants-appellants such issue could not be raised but as defendants-appellees it could be raised.
Aside from improperly reaching out and deciding an issue not subject to our review under the procedural posture of this case, the majority overturns a matter of great importance to the body of law in this Commonwealth without the benefit of having the merits fully briefed or argued. Plaintiffs, apparently believing that the issue was not properly before the court, *240never once mentioned in their brief the argument with respect to privity of contract. Moreover, defendants in raising the privity issue at best treated the problem most superficially.2 Under all these circumstances, I submit the majority should have awaited a “better opportunity” to completely change the traditional doctrine of privity of contract in the breach of warranty area.

 The brief for defendants, Central Soya and MeMillen Feed Division, raises the privity issue as follows: “Did the trial judge err in overruling the Motion for a nonsuit by the defendants, Central Soya and MeMillen Feed Division?.” (Emphasis supplied)


 It will suffice to quote from defendants’ brief the entire text with respect to defendants’ substantive analysis of the privity of contract issue:
“The plaintiffs had purchased the feed in question from the defendant, John Pritts, trading as Canonsburg Milling Company. The evidence showed only that the feed had been manufactured or produced by Central Soya from whom it was ultimately acquired by John Pritts. Under these circumstances, the plaintiffs are not entitled to sue Central Soya on the basis of breach of an implied warranty, in that a privity of contract does not exist between them. Hochgertel v. Canada Dry Corporation, 409 Pa. 610, 187 A. 2d 575 (1963); Miller v. Preitz, 422 Pa. 383, 221 A. 2d 320 (1966). The, court erred in not granting the nonsuit and the appeal should thus be stricken as to Central Soya.”
This somewhat terse and cursory treatment of the problem is the only reference in all the briefs and records filed with our Court, and as such provided the only basis upon which the majority acted in unnecessarily and injudiciously deciding a matter not procedurally before us for review.